Case 1:20-cv-02120-KLM Document 18 Filed 03/19/21 USDC Colorado Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 20-cv-1769-WJM-KLM consolidated with
Civil Action No. 20-cv-2120-KLM

CHURCH MUTUAL INSURANCE COMPANY,

      Plaintiff and Counterclaim-Defendant,

v.

ROCKY MOUNTAIN CHRISTIAN CHURCH,

      Defendant and Counterclaim-Plaintiff.


           ORDER GRANTING ROCKY MOUNTAIN CHRISTIAN CHURCH’S
           MOTION TO STAY LITIGATION AND TO COMPEL APPRAISAL


      This insurance dispute is before the Court on Defendant and Counterclaim-

Plaintiff Rocky Mountain Christian Church’s (“RMCC”) Motion to Stay Litigation and

Compel Appraisal (“Motion”). (ECF No. 21.) For the following reasons, the Motion is

granted.

                                   I. BACKGROUND

      On June 19, 2018, RMCC, a nonprofit corporation operating as a church,

sustained covered hailstorm damage to one of its insured properties, located at 9447

Niwot Road, Longmont, CO 80503 (“Niwot Campus”). (ECF No. 21 at 2 ¶¶ 1–2.) At the

time of the storm, RMCC was insured by Plaintiff and Counterclaim-Defendant Church

Mutual Insurance Company (“Church Mutual”) under Policy Number 0065216-02-

852673 (the “Policy”). (Id. ¶ 2.) Church Mutual was timely notified of the loss and

opened a claim pursuant to its internal procedures. (Id.) There is no dispute that
Case 1:20-cv-02120-KLM Document 18 Filed 03/19/21 USDC Colorado Page 2 of 11




damage caused by hail and/or wind is covered by the Policy. (Id.) Church Mutual

admitted and accepted coverage for the loss and attributed $131,772.20 to the covered

damages suffered by RMCC at the Niwot Campus. (Id. ¶ 3.)

       Based on information provided from a local roofing company, RMCC disputed the

amount Church Mutual allocated to the Niwot Campus. (Id. ¶ 4.) RMCC’s experts

noted significant inaccuracies in Church Mutual’s assessment of the storm damages

and provided an estimate of $1,672,468.62 in damages. (Id. at 3 ¶ 7.)

       Given the problems that had arisen with obtaining payment and an accurate

assessment of the covered damages from Church Mutual, RMCC and Church mutual

engaged in various efforts to settle the dispute. (Id. at 3–5 ¶¶ 9–17.) These

negotiations resulted in Church Mutual advising RMCC that it was denying the

remainder of RMCC’s claim as to the unpaid roof damage. (Id. at 5 ¶ 18.) On June 9,

2020, RMCC timely invoked the appraisal process under the Policy. (Id. ¶ 19.)

       On June 16, 2020, Church Mutual filed its Complaint against RMCC, asserting

claims for declaratory relief, breach of contract, breach of covenant of good faith and fair

dealing, recovery/recoupment, and unjust enrichment. (ECF No. 1.) The Court has

jurisdiction under 28 U.S.C. § 1332. (Id. ¶ 9.) RMCC answered the Complaint. (ECF

No. 28.)

       On June 19, 2020, RMCC filed a lawsuit against Church Mutual in the District

Court of Boulder County, Colorado, asserting claims for breach of contract, bad faith

breach of insurance contract, and violation of Colorado Revised Statutes §§ 10–3–1115

and 10–3–1116. (Civil Case No. 1:20-cv-2120-KLM, ECF No. 4.) On July 20, 2020,

                                             2
Case 1:20-cv-02120-KLM Document 18 Filed 03/19/21 USDC Colorado Page 3 of 11




Church Mutual removed the case. (Civil Case No. 1:20-cv-2120-KLM, ECF No. 1.) The

Court consolidated RMCC and Church Mutual’s cases on July 27, 2020. (ECF No. 12.)

       On June 26, 2020, Church Mutual rejected RMCC’s request to invoke the

Policy’s appraisal process, stating that “Rocky Mountain Christian Church has no

contractual right to demand appraisal, and Church Mutual has no contractual obligation

to participate in an appraisal.” (ECF No. 21 at 5 ¶ 22.) According to Church Mutual,

RMCC has breached the Policy by concealing and misrepresenting material facts about

its claim for benefits related to the Niwot Campus. (ECF No. 31 at 1.) Specifically,

Church Mutual argues that RMCC misrepresented and concealed preexisting damage

to the roof, claiming the entire roof needed replacement from the hailstorm. (Id.)

However, according to Church Mutual, RMCC has known for over 15 years that the roof

needed replacement due to age, wear and tear, construction and design defects. (Id. at

2.) Church Mutual contends that RMCC seized on the storm to fraudulently foist

deferred maintenance costs onto Church Mutual. (Id.) Therefore, Church Mutual

argues that because RMCC’s conduct constitutes a material breach of the Policy’s

“concealment, misrepresentation, and fraud provision,” there is no coverage under the

Policy, and thus no right to appraisal. (Id.)

       On August 10, 2020, RMCC filed the Motion. (ECF No. 21.) On August 31,

2020, Church Mutual responded in opposition (ECF No. 31), and RMCC replied (ECF

No. 32). With the Court’s leave (ECF No. 40), the parties filed supplemental briefs to

address the fact that RMCC undertook repairs to the church’s roof at the Niwot Campus

even though the Motion remained pending (ECF Nos. 42, 43).

                                                3
Case 1:20-cv-02120-KLM Document 18 Filed 03/19/21 USDC Colorado Page 4 of 11




       To address one of Church Mutual’s arguments in opposition to the Motion, on

October 21, 2020, RMCC filed its First Amended Complaint (“FAC”), asserting claims

for breach of contract, bad faith breach of insurance contract, and violation of Colorado

Revised Statutes §§ 10–3–1115 and 10–3–1116. (ECF No. 39.) Church Mutual

answered the FAC. (ECF No. 41.)

                                    II. LEGAL STANDARD

       Because this Court’s jurisdiction is based on diversity of citizenship under 28

U.S.C. § 1332(a), Colorado substantive law applies. Essex Ins. Co. v. Vincent, 52 F.3d

894, 896 (10th Cir. 1995). Under Colorado law, questions of coverage under an

insurance policy are generally matters of law reserved for the Court. Fire Ins. Exch. v.

Bentley, 953 P.2d 1297, 1301 (Colo. App. 1998); Auto-Owners Ins. Co. v. Summit Park

Townhome Ass’n, 100 F. Supp. 3d 1099, 1101 (D. Colo. 2015). However, where the

insurance contract specifically provides for a mechanism by which appraisers will

determine causation and the amount of loss, the Court must enforce the terms of the

contract and order an appraisal. Id. at 1105 (compelling an appraisal to determine the

amount of loss and causation); Travelers Indem. Co. of Am. v. BonBeck Parker, LLC,

223 F. Supp. 3d 1155, 1161 (D. Colo. 2016) (same); see generally Cary v. United of

Omaha Life Ins. Co., 108 P.3d 288, 290 (Colo. 2005) (stating that courts “construe the

terms of an insurance policy to promote the intent of the parties” and must “enforce an

insurance policy as written . . . .”).

       Indeed, “Colorado possesses a tradition of supporting alternative dispute

resolution mechanisms when agreed to by the parties.” City & County of Denver v. Dist.

                                            4
Case 1:20-cv-02120-KLM Document 18 Filed 03/19/21 USDC Colorado Page 5 of 11




Court in and for City & Cty. of Denver, 939 P.2d 1353, 1361 (Colo. 1997). Therefore,

similar to an arbitration agreement, the court “must accord the parties a presumption in

favor of appraisal and must resolve all doubts about the scope of the appraisal clause in

favor of the appraisal mechanism.” Laredo Landing Owners Ass’n v. Sequoia Ins. Co.,

2015 WL 3619205, at *2 (D. Colo. June 10, 2015) (quoting City & County of Denver,

939 P.2d at 1364).

                                     III. ANALYSIS

       First, the Court will address Church Mutual’s main arguments concerning why an

appraisal is inappropriate. Then, the Court will analyze whether to stay this case during

the pendency of the appraisal process.

A.     Appraisal

       The Court concludes that invoking the Policy’s appraisal procedure is proper in

these circumstances. The Policy specifically permits RMCC to seek an appraisal if

there is a disagreement concerning the amount of loss. (ECF No. 21-2.) In relevant

part, the Policy provides:

              2. Appraisal.

              If we and you disagree on the value of the property or the
              amount of loss, either may make written demand for an
              appraisal of the loss. In this event, each party will select a
              competent and impartial appraiser. The two appraisers will
              select an umpire. If they cannot agree, either may request
              that selection be made by a judge of a court having
              jurisdiction. The appraisers will state separately the value of
              the property and amount of loss. If they fail to agree, they
              will submit their differences to the umpire. A decision agreed
              to by any two will be binding.



                                            5
Case 1:20-cv-02120-KLM Document 18 Filed 03/19/21 USDC Colorado Page 6 of 11




              Each party will:

              a. Pay its chosen appraiser; and

              b. Bear the other expenses of the appraisal and umpire
              equally.

              If there is an appraisal, we will still retain our right to deny
              the claim.

(Id.) Here, it is undisputed that the parties disagree on the amount of loss suffered at

the Niwot Campus. RMCC maintains the amount of loss is $1,672,468.62, while

Church Mutual estimates the covered loss at $131,772.20. (ECF No. 21 at 5.) The

Court finds an appraisal is the proper method to resolve this dispute.

       In opposing the Motion, Church Mutual first argues that appraisal is not

appropriate in coverage disputes. (ECF No. 31 at 12.) In a case like this one, where

Church Mutual disputes coverage for the entirety of RMCC’s claim and not merely the

value of the dispute, Church Mutual argues that the coverage dispute must be resolved

first. (Id. at 13.) To do otherwise would “put the cart before the horse,” and would be

inefficient and unreasonable, according to Church Mutual. (Id. at 12–13).

       The Court disagrees. The plain terms of the Policy’s appraisal provision support

compelling appraisal even when the insurer disputes coverage. See Magic Rabbit Car

Wash & Lube Co. v. Auto-Owners Ins. Co., 2017 WL 7726717, at *2 (D. Colo. July 20,

2017) (citing Allstate Ins. Co. v. Hulzar, 52 P.3d 816, 821 (Colo. 2002) (“[I]nsurance

policies are contracts, which must be construed according to their plain meaning . . . .”)).

The Policy permits either party to demand an appraisal if they dispute the amount of the

loss. (See ECF No. 21-2.) As RMCC argues, if Church Mutual wanted to avoid an

                                               6
Case 1:20-cv-02120-KLM Document 18 Filed 03/19/21 USDC Colorado Page 7 of 11




appraisal, it could have bargained for a provision specifically precluding an appraisal

when it contests coverage or makes allegations of fraud. (ECF No. 32 at 4.) But

Church Mutual did not bargain for such a provision. Thus, the Policy does not support

Church Mutual’s contention that an appraisal is inappropriate when the insurer disputes

coverage.

       In addition, were the Court to adopt Church Mutual’s position, it would render the

appraisal provision substantially less meaningful, which in all likelihood is not a result

the Defendant bargained for when it executed the Policy. See Magic Rabbit Car Wash,

2017 WL 7726717, at *3 (citing Mapes v. City Council of City of Walsenburg, 151 P.3d

574, 577 (Colo. App. 2006) (stating that courts “should seek to give effect to all

[contract] provisions so that none will be rendered meaningless. Any construction that

would render any clause or provision unnecessary, contradictory, or insignificant should

be avoided” (internal citations omitted))). Taking Church Mutual’s argument to its logical

conclusion, an insurer could avoid the appraisal process altogether simply by arguing a

coverage dispute exists. The Court declines to adopt or approve of such a Policy

construction.

       Finally, it is instructive to the undersigned that other judicial officers of the District

of Colorado routinely compel appraisals in cases involving coverage disputes. See,

e.g., Magic Rabbit Car Wash, 2017 WL 7726717, at *6; PB Prop. Holdings, LLC v. Auto-

Owners Ins. Co., 2016 WL 9415215, at *2 (D. Colo. Oct. 19, 2016), objections

overruled, 2017 WL 7726696 (D. Colo. Jan. 26, 2017); Summit Park Townhome Ass’n,

100 F. Supp. 3d 1099.

                                               7
Case 1:20-cv-02120-KLM Document 18 Filed 03/19/21 USDC Colorado Page 8 of 11




      The Court also finds unavailing Church Mutual’s argument that because RMCC

has now replaced the Niwot Campus church’s tile roof, altered its EPDM 1 roof, and

otherwise discarded the physical evidence necessary to conduct an appraisal, the

Motion must be denied. (ECF No. 42 at 2.) Church Mutual has submitted the

Declaration of Peter Marxhausen, the professional engineer who inspected the property

in question on October 4, 2020, who states that “[b]y altering, disposing, and spoliating

the physical evidence, it is our opinion [RMCC] has made it impossible for an engineer

or evaluator to perform [these tasks] to a reasonable degree of probability.” (ECF No.

42 at 5 (citing ECF No. 42-1 (alterations in original)).) However, Church Mutual has

submitted no case law supporting its argument that that it is now impossible for an

engineer or construction professional to evaluate the hail damage that allegedly resulted

from the storm.

      By contrast, RMCC contends that the parties have numerous resources at their

disposal to conduct an appraisal, including:

            •   “Appendix A” photo set from CMIC’s engineers of the claimed damages
                (58 full-color photos);
            •   Gulf Coast Estimators’ “Photo Sheet” of the subject property and claimed
                storm damages (consisting of 360 full-color photos);
            •   Roof storm damage evaluation by RMCC’s roofer focusing on the portion
                of the roofing system which has recently been replaced (4 minutes and 45
                seconds of high quality color video);
            •   RMCC’s damage mitigation process after the subject storm (24 full-color
                photos);
            •   Stonescape Steel Roofing’s photo documentation taken during the pitched
                tile roof replacement project (12 full-color photos);
            •   Photo documentation by RMCC representatives during or immediately

      1
          This term appears to be undefined in the parties’ briefs.


                                                 8
Case 1:20-cv-02120-KLM Document 18 Filed 03/19/21 USDC Colorado Page 9 of 11




               after the subject storm (34 photos);
           •   Photo documentation by RMCC representatives of the interior leaks
               present after the subject storm (32 photos); and
           •   Chronological photo documentation of the current roof project (58 full-color
               photos).

(ECF No. 43 at 4.)

       In addition, RMCC has submitted the Declaration of Richard Michelson, who is a

certified insurance counselor and certified risk manager who has personally performed

in excess of 200 appraisals. (ECF No. 43-4.) Michelson declares that at least 20% of

the appraisals he has performed involved properties which had undertaken repairs prior

to the appraisal and 7% had constructively replaced the damages in dispute. (Id. ¶ 3.)

Based on his experience, Michelson declares that the appraisal in this case can

proceed. (Id. ¶ 4.) In addition, RMCC submits authority (albeit from outside the Tenth

Circuit) supporting the proposition that the fact that it commenced repairs of the

damaged property does not constitute a waiver of its contractual right to appraisal.

(ECF No. 43 at 3 (citing Litofsky v. State Farm Lloyds, 2017 WL 9403290, at * 3 (W.D.

Tex. Nov. 13, 2017) (“State Farm has failed to satisfy its burden to demonstrate that

Litofsky’s actions in completing repairs to the back room evidenced her intent to

relinquish her right to appraisal or was an act inconsistent with later claiming such

right.”)).) Under these circumstances, the Court questions the wisdom of RMCC

undertaking these self-help repair efforts at this time, and it further recognizes that by

doing so RMCC has likely complicated the appraisal process, possibly to a substantial

degree. The Court nonetheless concludes that while undertaking the appraisal may be

more difficult in light of these repairs, it is not impossible, nor is it precluded by the terms

                                               9
Case 1:20-cv-02120-KLM Document 18 Filed 03/19/21 USDC Colorado Page 10 of 11




 of the Policy or the applicable case law.

        The Court need not address Church Mutual’s arguments that RMCC failed to

 plead a claim related to the appraisal clause (ECF No. 31 at 9–10) or that RMCC’s

 conduct likely breached the misrepresentation clause (Id. at 10–12). The Court has

 reviewed these arguments and finds them insufficient to change its conclusion that

 appraisal is appropriate.

 B.     Stay of Proceedings

        The Court must next decide whether to grant a stay of proceedings pending the

 completion of the appraisal process. In determining whether a stay of proceedings is

 warranted, courts consider, (1) the plaintiff’s interests in proceeding expeditiously with

 the civil action and the potential prejudice to plaintiff of a delay; (2) the burden on the

 defendants; (3) the convenience to the court; (4) the interests of persons not parties to

 the civil litigation; and (5) the public interest. See String Cheese Incident, LLC v. Stylus

 Shows, Inc., 2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006). The Court has given the

 parties’ arguments regarding whether a stay is warranted due consideration and finds

 that for the following reasons, a stay is appropriate.

        Given that the appraisal will determine two principle issues in this case—

 causation and the amount of loss—an appraisal could substantially limit the need for

 further discovery and motions practice. Moreover, because Church Mutual agreed to

 the appraisal process in the Policy, the Court does not find the burden on Church

 Mutual to be significant. Regarding the fourth and fifth factors, the Court does not

 perceive a substantial impact on the interests of persons not parties to this litigation or


                                               10
Case 1:20-cv-02120-KLM Document 18 Filed 03/19/21 USDC Colorado Page 11 of 11




 the public interest in general. Therefore, the Court stays this litigation while the parties

 participate in the appraisal process.

                                      IV. CONCLUSION

        For the reasons set forth above, the Court ORDERS as follows:

 1.     Defendant and Counterclaim-Plaintiff Rocky Mountain Christian Church’s Motion

 to Stay Litigation and Compel Appraisal (ECF No. 21) is GRANTED;

 2.     This case is STAYED pending the completion of the appraisal process; and

 3.     The Clerk of Court shall ADMINISTRATIVELY CLOSE this case and Civil Action

 No. 20-cv-2120-KLM subject to reopening upon good cause shown after the appraisal

 procedure outlined in the Policy has been fully completed.



        Dated this 19th day of March, 2021.

                                                   BY THE COURT:



                                                   ______________________
                                                   William J. Martinez
                                                   United States District Judge




                                              11
